Citation Nr: 9914405	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  94-21 851A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an assignment of a higher disability rating 
for post-traumatic stress disorder (PTSD), currently rated as 
50 percent disabling. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran had active service from January 1968 to January 
1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 1993 rating decision 
rendered by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri, which granted the veteran 
service connection for PTSD and assigned a 50 percent 
disability rating.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's PTSD is shown to be productive of symptoms 
characterized by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, and including an 
inability to maintain and establish effective relationships.


CONCLUSION OF LAW

The criteria for a disability rating of 70 percent for PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1-4.14, 4.125-4.132, Diagnostic Code 9411 
(1996); 38 C.F.R. §§ 4.125-4.130, Diagnostic Code 9411 
(1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A person who submits a claim for benefits under a law 
administered by the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  See 
38 U.S.C.A. § 5107(a) (West 1991).  The United States Court 
of Appeals for Veterans Claims (Court) has held that an 
allegation that a service-connected disability has become 
more severe is sufficient to establish a well-grounded claim 
for a higher disability rating.  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App 629, 
632 (1992).  Accordingly, the Board finds that the veteran's 
claim for a higher disability rating is "well-grounded" 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist the claimant in developing facts that 
are pertinent to the claim.  See 38 U.S.C.A. § 5107(a) (West 
1991).  The Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for an 
equitable resolution of the issue on appeal has been 
obtained.  The evidence includes the veteran's service 
medical records, VA examination reports, VA outpatient 
treatment records, VA social service survey, private medical 
records, Social Security Administration records, Missouri 
Department of Elementary and Secondary Education, and the 
veteran's hearing testimony and written statements.  The 
Board does not know of any additional relevant evidence that 
is available.  Therefore, no further assistance to the 
veteran with the development of evidence is required.  

As previously indicated, the veteran is seeking a higher 
disability rating than 50 percent, which was assigned 
pursuant to the RO's August 1994 rating decision.  

An undated VA social service survey stated that the veteran 
reported feeling stressed and nervous after service, and he 
preferred being by himself.  After service he reported 
frequently changing jobs because he did not fit in after a 
while.  

A May 1993 VA psychiatric examination report stated the 
veteran complained of anxiety, insomnia, hypervigilance, 
exaggerated startle response, and difficulty with 
interpersonal relationships.  Objectively, the veteran was 
cooperative, alert, and oriented throughout the interview, 
although his affect was extremely anxious, as was his mood, 
intermittently.  The veteran also admitted to alcohol and 
drug abuse.  The diagnoses were PTSD, moderate to severe in 
degree, active ethanol dependence, and mixed substance abuse 
and dependence, in remission.

VA treatment records dated in March and April 1993 show the 
veteran was seen for complaints of PTSD, and to obtain 
medication to treat his PTSD.  VA treatment records for the 
period April 1993 to August 1997 show the veteran was seen 
for complaints of anxiety, irritation, stress, poor sleep, 
flashbacks, recurrent combat dreams, social isolation, 
irregular employment, difficulty concentrating, having a lack 
of direction, fear of the future, among other psychiatric 
symptomatology.  These records contain notations that 
consistently assess the veteran with PTSD.

A June 1993 VA mental health clinic treatment plan recorded 
that the veteran was diagnosed with PTSD, depression, alcohol 
dependence (in remission), and a global assessment of 
functioning score (GAF) of 50.  

An October 1993 VA psychiatric examination report recited the 
veteran's complaints of depressed mood, anxiety, insomnia, 
and difficulty with anger control, interpersonal 
relationships, paranoid ideation, and alcohol abuse.  The 
veteran was observed to be cooperative, alert, and oriented 
throughout the interview.  His affect was constricted, which 
was noted to be consistent with his mood of anxiety and 
depression, and he exhibited some mild difficulty in areas 
requiring concentration and immediate recall of recent 
memory.  Insight and judgment into his illness were described 
as limited, but there was no psychotic thought disorder 
exhibited.  The diagnoses were dysthymic disorder with 
intermittent major depression, alcohol dependence in partial 
remission.  The examiner further opined that it was his 
impression that veteran would not meet the necessary criteria 
to make a diagnosis of PTSD due to his combat experiences.  

A November 1993 VA psychiatric examination report recounted 
the veteran's complaints and history of psychiatric symptoms, 
similar to those noted in the previous examination reports 
previously discussed.  Objectively, the veteran was pleasant, 
cooperative, and straightforward during the interview.  His 
affect showed a broad range, as he became tearful and anxious 
at times.  Mood was reported to be mildly depressed, but 
there were no psychotic symptoms present.  The examiner 
opined that his alcohol dependence was caused by his PTSD 
symptomatology.  The diagnoses consisted of the following: 1) 
chronic, severe PTSD, manifested by multiple significant 
traumatic experiences; intrusive symptoms of painful memories 
and emotions; nightmares; avoidance by numbing, impaired 
ability to share intimacy, depression, use of alcohol; and 
hyperarousal with startle, poor concentration, irritability, 
and explosiveness; and 2) alcohol dependence secondary to 
PTSD, in remission.

A Missouri Department of Elementary and Secondary Education 
questionnaire completed by the veteran in December 1993 
stated that he kept to himself most of the time, engaged in 
odd jobs, slept poorly, and felt stressed.

A January 1994 clinical evaluation report prepared by a 
private psychologist, Eva C. Wilson, Psy.D., observed that 
the veteran was polite and cooperative, but exhibited anxiety 
and became emotional at times during the interview.  The 
veteran reported that his emotions interfere with his ability 
to relate with other people, that he feels a great deal of 
anger and resentment, and experiences flashbacks and 
nightmares.  The veteran's social judgment and comprehension 
abilities appeared to be excellent, and his intellectual 
functioning was average or above average, although there were 
signs of low self-esteem and withdrawal.  The diagnostic 
impression included the following: PTSD; alcohol dependence; 
severe, recurrent major depression; extreme psychosocial 
stressors causing serious, chronic emotional illness; and a 
GAF of 45, representing major impairment in social and 
occupational functioning for the current and past year.

A February 1994 Social Security Administration (SSA) 
psychiatric review reported that the veteran had an affective 
disorder, an anxiety related disorder, manifested by PTSD and 
a substance addiction disorder, which was in remission.  The 
report further stated the veteran was slightly limited in the 
restriction of daily living activities, moderately limited by 
difficulties in maintaining social functioning, and that he 
seldom had deficiencies of concentration.  The report also 
stated that the veteran was not significantly limited in any 
aspects of understanding or learning or adaptation.  But the 
veteran was moderately limited in one aspect (out of eight 
aspects) of sustained concentration and persistence, namely, 
his ability to complete a normal workday/workweek or perform 
at a consistent pace without frequent rest, and moderately 
limited in three out of five aspects of social interaction.

A January 1995 evaluation report of the veteran prepared by a 
private psychologist, Dr. Wilson, Psy.D., recorded that the 
veteran exhibited anhedonia, sleep disturbance, feelings of 
guilt and worthlessness, thoughts of suicide, and 
hallucinations, delusions, or paranoid thinking.  The report 
also found that the veteran had marked restrictions of 
activities of daily living, marked difficulties in 
maintaining social functioning, and often had deficiencies of 
concentration, persistence, or pace, resulting in failure to 
complete tasks in a timely manner. 

A January 1995 SSA Administrative Law Judge decision found 
the veteran to have an affective disorder of depression, the 
anxiety related disorder of PTSD, and an alcohol abuse 
disorder (in remission).  The veteran was found to have 
moderate restrictions of activities of daily living, marked 
difficulties in maintaining social functioning, often having 
deficiencies of concentration, persistence, or pace in 
failure to complete tasks in a timely manner, and repeated 
episodes of deterioration or decompensation in work or work-
like settings, which cause the individual to withdraw from 
that situation or to experience exacerbation of signs and 
symptoms.

The remaining evidence consists of the veteran's multiple and 
variously dated written statements, and his August 1994 
hearing testimony.  These statements and testimony contend 
that the veteran has long-standing symptoms of social 
isolation, lack of motivation, confusion, sleep disturbance, 
nightmares, flashbacks, anger, paranoia, etc., all of which 
have contributed to his inability to maintain steady, gainful 
employment.

During the period February 1998 through September 1998, the 
veteran was scheduled numerous times for a VA psychiatric 
examination to determine the current severity of his PTSD 
disability.  However, the veteran repeatedly failed to show 
for these examinations, canceling some of them with an 
explanation.  The Board will proceed with the evidence at 
hand, however outdated, as the veteran has been given every 
reasonable opportunity to attend the scheduled examinations 
afforded to him.  But see 38 C.F.R. § 3.655 (a), (b) (1998). 

Under the laws administered by the VA, disability ratings are 
determined by applying the criteria set forth in the VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  The Board observes here that the 
Court has recently noted that, in a claim of disagreement 
with the initial rating assigned following a grant of service 
connection, separate ratings can be assigned for separate 
periods of time, based on the facts found.  Fenderson v. 
West, No. 96-947 (U.S.Vet. App. Jan. 20, 1999).  

The veteran's PTSD is rated under Diagnostic Code 9411.  The 
Board notes that by regulatory amendment effective November 
7, 1996, substantive changes were made to the schedular 
criteria for evaluating psychiatric disorders, including 
PTSD.  Where the law or regulations change while a case is 
pending, the version most favorable to the claimant applies, 
absent congressional intent to the contrary.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991).  Consequently, 
the veteran's claim for a higher disability rating for PTSD 
will be considered under the criteria in effect prior to, and 
after, November 7, 1996.

Prior to November 7, 1996, a 50 percent disability rating for 
generalized anxiety disorder was for assignment when the 
"[a]bility to establish or maintain effective or favorable 
relationships with people is considerably impaired.  By 
reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment."  A 70 percent 
disability rating was for assignment when the "[a]bility to 
establish or maintain effective or favorable relationships 
with people is severely impaired.  The psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain and retain 
employment."  Further, a 100 percent evaluation is for 
assignment when the attitudes of all contacts, except the 
most intimate, are so adversely affected as to result in 
virtual isolation in the community.  Totally incapacitating 
psychoneurotic, symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior.  
Demonstrably unable to obtain or retain employment.  See 
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).

Under the revised schedular criteria, a 50 percent rating is 
warranted when generalized anxiety disorder is manifested by 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks (more than once a week); difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted when the 
disorder is characterized by occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial occupational and social 
impairment, with disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike setting); 
inability to establish and maintain effective relationships.  
Finally, a 100 percent disability rating is for assignment 
when there is total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  See 
Diagnostic Codes 9411.

Whether applying either the old or revised criteria, the 
Board concludes that a disability rating of 70 percent is 
warranted.  Although the veteran has sustained a normal level 
of intellectual functioning, appears to be in touch with 
reality, can communicate effectively, and does not exhibit 
psychoses, he has consistently shown serious, if not severe, 
symptoms of the following: anxiety, tearfulness, depression, 
helplessness, lack of motivation and concentration, inability 
to persistently perform certain tasks, low self-esteem, sleep 
disturbance, flashbacks, hypervigilance.  Moreover, the 
veteran has been assigned GAF scores of 45 and 50, which 
represent serious symptoms of PTSD causing serious social and 
occupational impairment, and roughly approximates the 
criteria for a 70 percent disability rating.  The Board 
concludes that these factors clearly show the veteran is 
severely impaired socially and industrially, with 
deficiencies in most areas of life.

A 100 percent disability rating is not warranted, however, 
under either the old or new criteria, because the veteran is 
not shown to exhibit that the attitudes of all contacts, 
except the most intimate, are so adversely affected as to 
result in virtual isolation in the community, or totally 
incapacitating psychoneurotic, symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; nor is 
there total occupational and social impairment, due to gross 
impairment in thought processes or communication, persistent 
delusions or hallucinations, grossly inappropriate behavior, 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene), disorientation to 
time or place, memory loss for names of close relatives, own 
occupation, or own name.  Moreover, the medical evidence 
demonstrates that at least some of the veteran's psychiatric 
symptomatology is caused by the separately diagnosed 
disorders of dysthymia and/or depression.

While the Board does acknowledge that the Social Security 
Administration considers the veteran totally disabled, it is 
clear that that determination is based on the presence of 
other nonservice connected disorders such as the depression 
or an affective disorder.  Simply, most of the criteria set 
forth above for a 100 percent evaluation, under either the 
old or new criteria have not been shown on examination or in 
treatment records.  The Board therefore concludes that a 100 
percent disability rating is not warranted because the 
veteran's nonservice-connected dysthymia and/or depression 
clearly were contributing factors to the veteran's additional 
impairment and unemployability.

Finally, the Board finds, as did the RO, that the evidence of 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1) (1998).  In this regard, the veteran's PTSD, in 
and of itself, has not been shown to have resulted in marked 
interference with his employment and it has not necessitated 
frequent periods of hospitalization.  Therefore, the Board 
finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
have not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Subject to the laws and regulations governing monetary 
awards, an evaluation of 70 percent for PTSD is granted.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 

